Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Jay Phillip Parker, ) Date: October 8, 2008
)
Petitioner, )
)

-Vv.- ) Docket No. C-08-373

) Decision No. CR1853
The Inspector General. )
)

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Affirmance of the I.G.’s determination to exclude the Petitioner herein, Jay Phillip Parker,
from participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years. The I.G.’s Motion and determination to exclude Petitioner are based
on the terms of section 1128(a)(1) of the Social Security Act (Act), 42 U.S.C. § 1320a-
7(a)(1). The facts in this case mandate the imposition of a five-year exclusion, and for
that reason | grant the I.G.’s Motion for Summary A ffirmance.

I. Procedural Background

Jay Phillip Parker, R.Ph., was first registered and licensed in the State of Kansas as a
pharmacist in 1970. From 2003 through 2006, he made false or fraudulent claims to the
Kansas Medicaid program in the amount of approximately $75,000.

This activity became the subject of an inquiry by the Kansas State Board of Pharmacy
and the Kansas Attorney General’s Medicaid Fraud Division, and, on November 17,
2006, resulted in Petitioner’s felony conviction. On that date, Petitioner appeared with
counsel in the District Court for the Second Judicial District, Jefferson County, Kansas,
and tendered a negotiated plea of guilty to a single count of Making a False Claim to the
2

Medicaid Program, in violation of KAN. STAT. ANN. 21-3846(a)(1), (6), and (7).
Petitioner’s plea was accepted; he was convicted on that plea; and on December 29, 2006,
¢ was sentenced to a 12-month term of probation and required to pay restitution, costs,
and fees in the total sum of $75,213.

On January 31, 2008, more than 13 months after Petitioner’s conviction, the I.G. notified
Petitioner that he was to be excluded pursuant to the terms of section 1128(a)(1) of the
Act for the mandatory minimum period of five years. Section 1128(a)(1) mandates the
exclusion, for a period of not less than five years, of “[a]ny individual or entity that has
een convicted of a criminal offense related to the delivery of an item or service under...
any State health care program.”

Petitioner timely sought review of the I.G.’s action by his pro se letter of April 2, 2008,
and on April 28, 2008, Petitioner’s present counsel entered his appearance. I convened a
telephonic prehearing conference on June 26, 2008, pursuant to 42 C.F.R. § 1005.6, in
order to discuss the procedures best suited for addressing the issues presented by the case.
The parties agreed that the case likely could be decided on written submissions, and by
Order of June 27, 2008, I established a schedule for the submission of documents and
briefs. All briefing is now complete, and the record in this case is closed.

The evidentiary record on which I decide the issues before me contains 14 exhibits. The
LG. proffered eight exhibits marked I.G. Exhibits 1-8 (1.G. Exs. 1-8). Petitioner proffered
six exhibits marked Petitioner’s Exhibits 1-6 (P. Exs. 1-6). In the absence of objection I
have admitted I.G. Exs. 1-8 and P. Exs. 1-6 as designated.' CMS submitted a brief (CMS
Br.), to which Petitioner responded (P. Br.) and CMS replied (CMS Reply). Petitioner
decided not to submit a sur-reply.

II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record, they are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to
section 1128(a)(1) of the Act; and

' The Plea Agreement and Complaint/Information in this case, CMS Exs. 6 and 7,
reflect Petitioner’s name as Jay “Philip” Parker. Before me, Petitioner has been referred
to as Jay “Phillip” Parker instead. However, Petitioner does not deny that he is the
individual referred to in CMS’s exhibits and I thus simply note the discrepancy.
2. Whether the proposed five-year period of exclusion is unreasonable.

Both issues must be resolved in favor of the I.G.’s position. Because his predicate
conviction has been established, section 1128(a)(1) of the Act mandates Petitioner’s
exclusion. A five-year period of exclusion is reasonable as a matter of law, since it is the
minimum period established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-

7(c)(3)(B).
Ill. Controlling Statutes and Regulations

Section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs of any “individual or entity that has been convicted of a criminal offense related
to the delivery of an item or service under title XVIII or under any State health care
program.” The terms of section 1128(a)(1) are restated in regulatory language at 42
C.F.R. § 1001.101(a). This statutory provision makes no distinction between felony
convictions and misdemeanor convictions as predicates for mandatory exclusion.

In Kansas, the crime of Making a False Claim to the Medicaid Program is defined by a
specific statute, KAN. STAT. ANN. 21-3846(a), which in relevant parts provides:

Making a false claim, statement, or representation to the medicaid program
is, knowingly and with intent to defraud, engaging in a pattern of making,
presenting, submitting, offering or causing to be made, presented,
submitted, or offered:

(1) Any false or fraudulent claim for payment for any goods,
service, item, facility, accommodation for which payment may be made, in
whole or in part, under the medicaid program, whether or not the claim is
allowed or allowable;

(6) any claim for payment, for any goods, service, item, facility, or
accommodation, which is not medically necessary in accordance with
professionally recognized parameters or as otherwise required by law, for
which payment may be made, in whole or in part, under the medicaid
program, whether or not the claim is allowed or allowable; or
4

(7) any wholly or partially false or fraudulent book, record,
document, data or instrument, which is required to be kept or which is kept
as documentation for any goods, service, item, facility or accommodation or
of any cost or expense claimed for reimbursement for any goods, service,
item, facility or accommodation for which payment is, has been, or can be
sought, in whole or in part, under the medicaid program, whether or not the
claim is allowed or allowable.

The crime of Making a False Claim to the Medicaid Program is classified by degree
according to the value of the property, services, or funds illegally obtained. As classified
by KAN. STAT. ANN. 21-3846(b), Petitioner’s conviction was for a felony offense.

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual... bya... State... court, regardless
of... whether the judgment of conviction or other record relating to criminal conduct has
been expunged,” section 1128(i)(1) of the Act; “when there has been a finding of guilt
against the individual... bya... State... court,” section 1128(i)(2) of the Act; or
“when a plea of guilty or nolo contendere by the individual... has been accepted bya...
State ... court,” section 1128(i)(3) of the Act. 42 U.S.C. § 1320a-7(i)(1)-(3). These
definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based in section 1128(a)(1) is mandatory and the I.G. must impose it for a
minimum period of five years. Section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-
7(c)(3)(B). The regulatory language of 42 C.F.R. § 1001.102(a) affirms the statutory
provision.

IV. Findings and Conclusions
I find and conclude as follows:

1. On his plea of guilty on November 17, 2006, in the District Court for the Second
Judicial District, Jefferson County, Kansas, Petitioner Jay Phillip Parker was found guilty
of the criminal offense of Making a False Claim to the Medicaid Program, in violation of
KAN. STAT. ANN. 21-3846(a)(1), (6), and (7). I.G. Exs. 5, 6, 7, 8.

2. The accepted guilty plea and the finding of guilt described above constitute a
“conviction” within the meaning of sections 1128(a)(1) and 1128(i)(1), (2), and (3) of the
Act, and 42 C.F.R. § 1001.2.

5

3. Petitioner’s conviction of the criminal offense of Making a False Claim to the
Medicaid Program, in violation of KAN. STAT. ANN. 21-3846(a)(1), (6), and (7), as noted
in Findings | and 2 above, is related to the delivery of an item or service under a state
health care program as a matter of law.

4. By reason of Petitioner’s conviction, a basis exists for the I.G.’s exercise of authority
to exclude Petitioner from participation in Medicare, Medicaid, and all other federal
health care programs, pursuant to section 1128(a)(1) of the Act.

5. Because the five-year period of Petitioner’s exclusion is the mandatory minimum
period provided by law, it is not unreasonable. Section 1128(c)(3)(B) of the Act; 42
C.F.R. §§ 1001.102(a) and 1001.2007(a)(2).

6. There are no disputed issues of material fact and summary disposition is
therefore appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007);
Thelma Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(1) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under title XVIII of the Act (Medicare) or any state health care program. Tamara
Brown, DAB No. 2195 (2008); Thelma Walley, DAB No. 1367; Boris Lipovsky, M.D.,
DAB No. 1363 (1992). The I.G.’s proof of these two essential elements is not contested
by Petitioner, and in any case they are fully established in the record before me.

The first essential element, the fact of Petitioner’s conviction, is conclusively established
by the District Court records, which include one of the investigators’ Affidavit of
Probable Cause (I.G. Ex. 5), the Plea Agreement by which Petitioner, his counsel, and the
Attorney General negotiated Petitioner’s guilty plea (I.G. Ex. 6), the charging document
in the prosecution, the Complaint/Information (I.G. Ex. 7), and the Journal Entry of
Judgment, by which the overall history and disposition of the prosecution was recorded
(LG. Ex. 8).

The second element is present as a matter of law. I have set out the relevant text of the
Kansas statute above, and that statute’s specific application to the Kansas Medicaid
program supplies the requisite nexus and common-sense connection between crime and
program. I have so held with reference to a similar federal statute in Virginia Planas,
D.C., DAB CR1831 (2008), and with reference to similar state statutes in Tamara Brown,
DAB CR1799 (2008); Stanley Junious Benn, DAB CR1501 (2006); and Mark D.
6

Perrault, M.D., DAB CR1471 (2006). I believe that this view has won at least implicit
approval from the Departmental Appeals Board (Board) in Tamara Brown, DAB No.
2195, at 7.

Petitioner’s sole defense is the one he has relied on from the outset of this appeal.
Petitioner would avoid the mandatory minimum period of exclusion required by section
1128(a)(1) by requesting that the I.G.’s determination to proceed pursuant to the
mandatory authority of section 1128(a)(1) “be set aside and that a permissive exclusion
issued pursuant to section 1128(b)(4) of the Social Security Act be imposed in lieu of the
previously imposed sanction.” P. Br., at 1. That particular provision forms part of
section 1128(b) of the Act, 42 U.S.C. § 1320a-7(b).

Now, section 1128(b) provides 15 distinct predicates for permissive, rather than
mandatory, exclusions. Only three of those predicates are variants of criminal
convictions. Of the remaining 12, several predicates allow the Secretary to exclude
entities that do not cooperate with program requirements concerning inspection and
record-keeping, or that engage in improper billing or other disapproved financial
practices. Section 1128(b)(14) allows the Secretary to exclude individuals who persist in
default of certain classes of scholarships and student loans. The predicate relied on by
Petitioner here, section 1128(b)(4), permits the Secretary to exclude an individual or
entity if its license to provide health care has been revoked or suspended. Petitioner has
proffered uncontradicted evidence that his license has been subject to such proceedings
before the Kansas State Board of Pharmacy. P. Exs. 1, 4,5, 6. It is to be noted that
although the revocation reflected in those proceedings was a sanction for the same
misconduct that led to Petitioner’s criminal conviction, the revocation proceedings did not
assert the conviction itself as a basis for the revocation.

The Secretarial discretion implicit in the grant of permissive authority is sometimes seen
as appropriate to situations in which individuals or entities may present less-serious
threats to the integrity of the protected programs. Petitioner has made an impressive and
sympathetic showing that his license has been restored and that he should not be regarded
as a threat to those programs in the future. P. Exs. 4,5, 6. Nothing in this Decision
should be understood to trivialize or disregard his showing. But, once a conviction is
found to be within the reach of any part of section 1128(a), as this one has been found to
lie within the specific reach of section 1128(a)(1), the mandatory operation of that section
bars Petitioner from asking that other more lenient, more discretionary, or more favorable
exclusionary provisions should be applied instead.

Even in this situation, where the underlying misconduct itself can correctly be argued to
have brought about consequences that fall within both section 1128(a) and one or more of
the permissive exclusions sections 1128(b)(1)-(15), the well-settled, long-established rule
7

is clear: if section 1128(a) applies, then the mandatory exclusion and mandatory
minimum period prescribed by section 1128(a) must be imposed, and neither the I.G. nor
the Administrative Law Judge may choose to proceed under any other provision. The
Board has enlisted the rigorous vocabulary of mathematics to explain the relationship
between sections 1128(a) and 1128(b): “Sections 1128(a) and 1128(b)(11) describe sets
of conduct that intersect but are not coextensive. When conduct falls within the
intersection of the two provisions, section 1128(a)(1), as the mandatory provision,
applies.” Scott D. Augustine, DAB No. 2043, at 14 (2006); see identical language in
James Randall Benham, DAB No. 2042, at 14 (2006). To his credit, Petitioner candidly
acknowledges the rule while asking that he be spared its application.

This rule enjoys a venerable pedigree in the decisions of this forum. Tarvinder Singh,
D.D.S., DAB No. 1752 (2000); Lorna Fay Gardner, DAB No. 1733 (2000); Douglas
Schram, R.Ph., DAB No. 1372 (1992); Niranjana B. Parikh, M.D., DAB No. 1334
(1992); Jack W. Greene, DAB No. 1078, aff'd sub nom. Greene v. Sullivan, 731 F. Supp.
835 (E.D. Tenn. 1990). See also Michael Travers, DAB CR85 (1990). It has, as well,
won explicit approval in the Article II federal judiciary:

An exclusion determination under [section 1128(a) of the Act] is a two-step
process. First, the Secretary must determine whether the mandatory
provision applies. Under [section 1128(a) of the Act] the Secretary shall
exclude individuals who have been convicted of a program-related crime or
who have been convicted of patient abuse. If the prerequisites of this
section are met, the Secretary is directed by Congress to exclude that
individual, and the issue of permissive exclusion becomes moot. It is only
after the Secretary determines that the individual’s conviction was not for

a “program-related crime” that the permissive exclusion statute becomes
relevant.

Travers v. Sullivan, 801 F. Supp. 394, at 405 (E.D. Wash. 1992).

Here, the Travers court’s two-step process ends after the first step. I have found as a
matter of law that Petitioner’s conviction is program-related. Further debate on the issue
of permissive exclusion is moot and further discussion of the statute authorizing it is
irrelevant. Petitioner’s misconduct may well lie within the intersection of the two
provisions, sections 1128(a) and 1128(b) of the Act, but the mandatory provisions of
section 1128(a) apply and control the result in this case.

Resolution of a case by summary disposition is appropriate when there are no disputed
issues of material fact and when the undisputed facts, clear and not subject to conflicting
interpretation, demonstrate that one party is entitled to judgment as a matter of law.
8

Michael J. Rosen, M.D., DAB No. 2096; Thelma Walley, DAB No. 1367. Summary

disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). This forum looks to
FED. R. CIV. P. 56 for guidance in applying that regulation. Robert C. Greenwood, DAB
No. 1423 (1993). The material facts in this case are undisputed, clear, and unambiguous.
They support summary disposition as a matter of law. This Decision issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s Motion for Summary Affirmance should be, and
itis, GRANTED. The I.G.’s exclusion of Petitioner Jay Phillip Parker from participation
in Medicare, Medicaid, and all other federal health care programs for a period of five
years, pursuant to the terms of section 1128(a)(1) of the Act, 42 U.S.C. § 1320a-7(a)(1),
is thereby affirmed.

/s/
Richard J. Smith
Administrative Law Judge
